TIJERINA, Justice,
dissenting.
I respectfully dissent.
In the case at bar there was no direct evidence connecting appellant to the offense charged; he was convicted on circumstantial evidence showing his presence at or near the location of the stolen safe and the particles of paint found on his clothing. The Texas rule provides that a conviction based on circumstantial evidence cannot be sustained if the circumstances do not exclude every other reasonable hypothesis except that of the guilt of the defendant. Moore v. State, 640 S.W.2d 300, 302 (Tex.Crim.App.1982). Proof amounting only to a strong suspicion or mere probability is insufficient. Flanagan v. State, 620 S.W.2d 591, 593 (Tex.Crim.App.1981). Mere presence at the scene of the crime alone is not sufficient to conclude beyond a reasonable doubt that the accused committed the offense. Wright v. State, 603 S.W.2d 838, 840-41 (Tex.Crim.App.1980).
*775Appellant’s version of the facts is that he was at home all day on Monday, April 7, 1980, except for one hour when he went to the Texas Employment Commission. He testified that he left home at 11:00 p.m. to pursue an offer of employment from Sergeant Cecil Prescott, chief security guard for Proler Steel Company, who worked from 12:00 midnight to 7:00 a.m. After the job interview, he stopped briefly at an all night cafe and at a doughnut shop and proceeded to a bus stop. While waiting at the bus stop, a man asked for assistance in pushing a truck stuck on a muddy side street. Appellant removed a chain from the safe and assisted in pushing the truck to hard, grassy ground. Appellant stated he was standing at a bus stop about forty feet from the truck when the police officer arrived and arrested him.
UNCONTRADICTED EVIDENCE
Appellant’s uncontradicted testimony was that he had never before been in San Antonio and that he was in the general area where the truck was found for a job interview. Further, appellant’s contention that he was at the scene to help push a truck that was stuck in the mud was corroborated by the police officer who noticed the muddy area and particularly mud and debris on appellant’s clothing. The evidence concerning the particles of paint found on appellant’s clothing is not that persuasive since he admitted handling and pushing both the truck and safe.
The role of the appellate court is not to inquire whether it believed the evidence at trial established guilt beyond a reasonable doubt; it is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. Griffin v. State, 614 S.W.2d 155, 159 (Tex.Crim.App.1981). In circumstantial evidence cases this test is translated into the requirement that the evidence exclude every reasonable hypothesis other than guilt. Id. at 159 n. 5. This rule does not release the prosecution from their burden of proving the essential elements of the crime beyond a reasonable doubt. See In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 1073, 25 L.Ed.2d 368, 375 (1970).
[A] conviction will not be sustained on appeal if the evidence does not sufficiently establish all material elements of the offense charged.
Culmore v. State, 447 S.W.2d 915, 916 (Tex.Crim.App.1969), quoting 24 TEX.JUR.2d Evidence § 742 (1961). Appellant was never identified as the burglar. There is no evidence to connect him as a party to the offense. No stolen property or tools were found in his possession when he was arrested, nor was he found in possession and control of the truck and safe. Cecil Prescott, the chief security guard for Pro-ler Steel Company, could have been called as a rebuttal witness. This leaves unchallenged appellant’s statement that he was in Houston on the night of the burglary.
NEW STANDARD OF REVIEW
Most recently the Court of Criminal Appeals in Jackson v. State, 672 S.W.2d 801 (Tex.Crim.App.1984) reiterated the standard of review for circumstantial evidence cases declared in Denby v. State, 654 S.W.2d 457 (Tex.Crim.App.1983), as follows:
The opinion on rehearing in Denby noted that, ‘if the evidence supports an inference other than the guilt of appellant, a finding of guilt beyond a reasonable doubt is not a rational finding’. 654 S.W.2d at 456. Similarly, the Denby concurrence stressed that, ‘Logic dictates that if there is a ‘reasonable hypotheses’ [sic] other than the guilt of the accused, then it cannot be said that the guilt has been shown’ beyond a reasonable doubt.’ 654 S.W.2d at 457.
Jackson, supra; see Freeman v. State, 654 S.W.2d 450, 456 (Tex.Crim.App.1983); Carlsen v. State, 654 S.W.2d 444, 449-50 (Tex.Crim.App.1983).
The State failed to effectively rebut appellant’s explanation of his presence at the scene where the truck and safe were *776found. The circumstantial evidence is insufficient to exclude every reasonable hypothesis except the guilt of appellant. I would deny the motion for rehearing.